Citation Nr: 1818434	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  12-07 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Milwaukee Pension Center

THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Jobe, Associate Counsel


INTRODUCTION

The Veteran served honorably in the United States Navy from May 1947 through June 1970.  The Veteran died in October 1984, and the appellant is his surviving spouse.  

This matter initially comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 Rating Decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Board remanded this case in August 2015.  It has now been returned to the Board for the purpose of appellate review.


FINDINGS OF FACT

1.  The Veteran died in October 1984, and the death certificate lists the immediate cause of death as due to acute leukemia.  Sepsis and gastrointestinal (GI) hemorrhage were listed as other conditions that contributed to, but are not related to, the cause of death.

2.  The Veteran's acute leukemia did not begin during, or for many years after, his active duty service, and was not otherwise caused by his service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C. §§ 1101, 1110, 1116, 1131, 1310, 5107 (2012); 38 C.F.R. §§ 3.303, 3.312 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has completed the necessary steps in order to meet its duties to notify and assist in this case.  The appellant has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As noted above, the Board remanded this matter in August 2015 to obtain the Veteran's terminal hospitalization records, any additional evidence from the appellant regarding the Veteran's service, a medical opinion, and readjudicate the claim.  Pursuant to the Board's remand, records from St. Joseph Hospital were requested but the facility indicated that the Veteran's records had been destroyed, additional service records were associated with the record, an opinion was obtained in March 2017, and the claim was readjudicated in a December 2017 Supplemental Statement of the Case.  The Board finds that there has been compliance with its prior remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Neither the appellant, nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board' obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Service connection."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Cause of Death

The Appellant contends that service connection for the cause of the Veteran's death is warranted.  The Veteran died on October [REDACTED], 1984 due to acute leukemia.  The death certificate identifies sepsis and GI hemorrhage as other conditions that contributed to, but are not related to, the cause of death.  At the time of the Veteran's death he was not service connected for any disability.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

To establish entitlement to service connection for the cause of a veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C. 
§ 1310 (2012); 38 C.F.R. § 3.312 (2017).  The service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2017).  To be considered a contributory cause of death, it must be shown that the service connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disability casually shared in producing death; rather, a causal connection must be shown.  38 C.F.R. § 3.312(c)(1) (2017). 

A veteran who "during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C. § 1116(f) (2012); 38 C.F.R. § 3.307(a)(6)(iii) (2017).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.  In the case of veterans who have been exposed to an herbicide agent during active service, presumptive service connection is available for certain listed diseases, including B-cell leukemia.  The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 67 Fed. Reg. 42600 -42608 (2002).  

The appellant contends that the Veteran was aboard USS St. Paul (CVA-73) in Vietnam, and set foot on ground thereby exposing him to Agent Orange.  In its publication, Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, VA determined that the USS St. Paul anchored in Da Nang Harbor and sent small boats ashore to the Republic of Vietnam on May 9, 1969 and May 25, 1970.  The Veteran was on active duty on these dates.  Pursuant to the Board's remand, further development was requested.  However, all efforts were exhausted and in March 2017, the U.S. Army and Joint Services Records Research Center (JSRRC) made a Formal Finding of Unavailability that there was insufficient information to verify exposure to herbicides in Vietnam.  

In any case, the Board finds that even if the Veteran had been exposed to herbicide agents during service, presumptive service connection would not be warranted.  Although the appellant asserts that the Veteran had symptoms consistent with B cell leukemia, there is no indication that the Veteran had B cell leukemia.  The March 2017 VA examiner specifically determined that the Veteran did not have any type of chronic B-cell leukemia.  The examiner cited to the death certificate which clearly stated that the Veteran died of an acute leukemia of months duration with sepsis and GI hemorrhage as other conditions causing death, and that this type of temporal and medical profile only represented an acute form of leukemia.  He found that it was highly unlikely that the Veteran suffered from any type of chronic leukemia and even less likely to have B-cell leukemia which does not even remotely fit the picture.  

Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2017); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange). 

As noted above, the death certificate identifies sepsis and GI hemorrhage as other conditions that contributed to, but are not related to, the cause of death. 

A review of the Veteran's service treatment records for his period of active military service showed no evidence of complaints, treatment for, or a diagnosis of the conditions or contributing factors that caused his death.  

Furthermore, the March 2017 VA examiner, who reviewed the entire file, opined that it was less likely than not that the Veteran's leukemia had its onset in or was otherwise related to his service, to include whether it was directly related to herbicide agents.   The examiner opined that given 14 years had lapsed since discharge to diagnosis there was absolutely no chance the leukemia originated in service.  Furthermore, upon review of current medical literature, the examiner could not find a link between Agent Orange exposure and risk of development of acute myeloid leukemia.  He could not find a study that provided a positive risk for developing such a disability from such an exposure.   

The competent medical evidence of record does not relate the Veteran's leukemia to his death.  The March 2017 VA examiner specifically determined that his leukemia was not related to service.  This opinion was rendered by a medical professional who is competent to offer an opinion in the matter, and who thoroughly reviewed the Veteran's claims file and considered the appellant' lay assertions.  Further, the VA examiner explained the basis for the negative etiology opinion and cited to medical literature.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The VA examiner's opinion, as well as the supporting rationale, is consistent with the other medical evidence of record, to include the Veteran's service treatments records.  As such, the VA medical opinion is probative evidence against the claim in this matter.

The appellant's lay statements regarding the Veteran's symptoms she observed are competent evidence of what she actually observed and were within the realm of her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).   However, to extent that the appellant contends that the Veteran's leukemia was caused by service, the Board finds that these statements as to medical causation are not competent evidence to establish service connection for the cause of the Veteran's death.  In certain unique instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377(Fed. Cir. 2007); Davidson, Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, in this case, the Board finds that the question of whether any acute leukemia was related to the Veteran's service does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge.  The evidence of record does not demonstrate that the appellant possesses the ability, knowledge, or experience to provide a competent etiological opinion as to the relationship of the Veteran's death and his service. 

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are inapplicable.  The claim of entitlement to service connection for the cause of the Veteran's death must be denied.


ORDER

Service connection for the Veteran's death is denied. 




____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


